HICKMAN, Commissioner.
After a careful consideration of the record and the briefs of the parties we have concluded that this case is ruled by the case of Pyote Independent School District v. Dyer, Tex.Com.App., 34 S.W.2d 578. The opinion of the Court of Civil Appeals herein, prepared by Chief Justice Smith and reported in 116 S.W.2d 804, makes an accurate and concise statement of the questions presented'and applies the law as announced in the Pyote case, supra. No reason is perceived why anything further should be written. It is accordingly ordered that the judgment of the Court of Civil Appeals be affirmed.
Opinion adopted by the Supreme Court.